Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
DETAILED NON-FINAL ACTION
Status of Claims
	Claims 1-13 are cancelled.  Claim 14 is new, pending and fully considered.  The examined claims are drawn to a system or an apparatus.
Status of Previous Objections / Rejections
The 35 USC 103 rejection in the January 2, 2020 Office action (OA) is largely moot in view of the claim cancellation.
Response to Amendment
In their reply of August 10, 2020, Applicant presents a new claim that is similar in scope to cancelled independent claim 13 but adds new structural features, including a housing, ozone discharge port and ozone tube.  Applicant also presents arguments concerning the merits of the new claim as it relates to the references of record and the propriety of Examiner’s rejections in the May 11, 2020 Office action (OA).  After careful consideration of the new claim, Examiner believes a new 35 USC §103 rejection is appropriate and has applied such rejection to the noted claim.  Examiner addresses the arguments in the patentability analysis and a separate section below.
Specification
The title of the invention is not descriptive in the sense that there are other applications or patents with the same or similar titles.  If the claimed inventions are unique, Applicant should consider a new title that is more clearly indicative of the invention to which the claims are directed. 
Claim Objections
Claim 14 is objected to because of the following informalities:  The claim mentions ‘a water inlet end’ and a ‘water outlet.’  It is unclear why these structures are recited in this manner.  For consistency, perhaps these structures should be either a ‘water inlet’ or a water outlet end’
The word ‘least’ appears to be misspelled in the latter portion of the claim where it states ‘an ORP of at lest 600 Millivolts . . .”
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Holsclaw et al. (US20020127158) in view of in view of Marion (US20130341285) (of record).
italicized whereas aspects interpreted as structural components, or as related to structure, are normally bolded.  See Claim Interpretation section in OA of December 18, 2018 and the claim interpretation language in the OA rejections of September 23, 2019, which Examiner applies herein.  
Regarding claim 14, Holshaw et al. (Holshaw) discloses a system 10 for pathogenically cleansing and degreasing food service equipment (Abstract, [0009], Figs 1, 2 and 6, where this type of cleaning is a capability of the system), comprising: 
a housing 11; 
said housing having a water inlet end 41 and a water outlet 44 ([0024], Fig. 1); 
said water inlet coupled to a source of water under pressure 42 ([0024]) with the water under pressure having a surface tension of about 72 Millinewtons per meter at 20 degrees Centigrade (where water with specific properties would be a material worked upon by the system rather than a structural component of the system); 
2a venturi 35  in said housing, which is positioned between said water inlet and said water outlet, and which has an intake end and a discharge end ([0020], Fig. 6); 
said intake end of said venturi being fluidly connected to said water inlet (Fig. 6); 
said discharge end of said venturi being fluidly connected to said water outlet; 
an ozone generator 32 in said housing which generates ozone ([0022]); 
said ozone generator having an ozone discharge port 31A (Fig. 6); 
an ozone tube 31B extending from said ozone discharge port to said venturi between said intake end and said discharge end of said venturi (Figs. 1 & 6) to introduce ozone into the water passing through said venturi to create a water and ozone solution having an ORP of at least] 600 Millivolts and a surface tension of about 48-58 Millinewtons per meter at 20 degrees Centigrade (Examiner interest this as the purpose or function of the ozone tube, or a manner of operating the apparatus, but this functionality does not clearly add additional structure; alternately, Holshaw apparatus is capable of producing ozone solutions of varied ORPs and surface tension via use of a rheostat to control ozone production ([0022])) ; 
said water outlet having a fluid pressure of the water and ozone solution which is less than the fluid pressure of the water of the source of water under pressure received at said water inlet (the relative fluid pressures are functional characteristics or a manner of operating the system that does not clearly change the systems structure; however, the fluid pressure at the outlet is expected to be less since it is not pressurized  as with the water inlet; also, one can control the fluid pressure as desired with the pressure regulator ([0024])).
Therefore, Holsclaw discloses the claimed invention, except  
a sprayer device fluidly connected to said water outlet;  
said spray device being configured to spray the water and ozone solution onto the food service equipment; and 
the specific water and ozone solution characteristics.
However, a sprayer device, such as a spray nozzle or spigot, is a known means of dispensing and distributing a fluid or liquid.  One would expect the use of a sprayer device to conveniently dispense a solution. Also, the use of a sprayer ‘to spray the water and ozone solution onto the food service equipment’ is a functional characteristic that does not add structure to the apparatus.  That is, any traditional sprayer would be capable of spraying a solution of water and ozone.

Therefore, depending on the environment where a cleanser or disinfectant such as a water and ozone treatment solution may be is desired, when the claimed invention was effectively filed, it would have been obvious to one of ordinary skill in the art to employ a suitable sprayer device operatively and fluidly connected to said water outlet, to discharge the water and ozone solutions produced by said treatment system, because the claimed sprayer device is merely a traditional means of dispensing a solution in a particular environment.
Also, to the extent that an operator desires a specific solution ORP and surface tension for any particular reason, such as the nature of the equipment being cleaned, Holsclaw’s apparatus is capable of producing different ozone-water solution concentrations ([0022]), which affects ORP and surface tension, and it would have been obvious to experiment with different values and combinations of ORP and surface tensions to achieve a desired effect.
Response to Arguments
	Applicant’s arguments filed 8-10-2020 have been fully considered.  The remarks borrow from earlier arguments and are generally not persuasive since the claimed invention is largely the same or similar to cancelled claims 11-13.  Since the new claim is similar in many respects to 
	Applicant mentions certain features that such as water surface tension, fluid pressure relationship and pathogenically cleansing and degreasing food service equipment that may not be disclosed by the combination of Constant and Marion.  Although Examiner does not employ the Constant reference in this OA, the same reasoning and analysis applies.  
	To reiterate, the claims are apparatus claims.  These functional characteristics do not change the structure of the apparatus, unless Applicant can properly describe a more specific structure that accomplishes the recited functions.   For example, one may interpret a controller or control unit specifically programmed to perform certain manipulative functions as a structural feature.  In an apparatus claim, every function must be associated with a readily discernible structure that carries out the described function.  
	Thus, for example, water with a surface tension of about 72 Millinewtons per meter at 20 degrees Centigrade is a clearly functional characteristic since Examiner does not interpret water as being a structural part of the apparatus.  That is, one would not manufacture or sell the apparatus with water that is ready to be sterilized.  Although a structure can be capable of rendering this characteristic to water used with the apparatus, it is not clear from Applicant’s claim recitation that such a structure is positively recited in the claim.  That is the claim merely requires an input source of water with the recited characteristic.
	While Examiner tends to disagree with Applicant’s remarks concerning the venturi in Constant, it appears to moot in view of the newly applied primary reference (Holsclaw).  Similarly, the new structures of the ozone discharge port and ozone tube are addressed with the Holsclaw reference.

	As such, Examiner believes all claim limitations as well as each of Applicant’s relevant arguments are fully and properly addressed either in this section or in the patentability analysis above.
Electronic Inquiries
Any inquiry concerning this communication or an earlier communications from the examiner should be directed to Hayden Brewster whose telephone number is (571)270-1065.  The examiner can normally be reached M-Th 9 AM - 4 PM..
Alternatively, to contact the examiner, Applicant may send a communication, via e-mail or fax.  Examiner’s direct fax number is: (571) 270-2065.  Examiner's official e-mail address is: "Hayden.Brewster@uspto.gov."  However, since e-mail communication may not be secure, Examiner will not respond to a substantive e-mail unless Applicant’s communication is in accordance with the provisions of MPEP §502.03 & related sections that discuss the required Authorization for Internet Communication.  Nonetheless, all substantive communications will be made of record in Applicant’s file.  To facilitate the internet communication authorization process, Applicant may complete the USPTO SB439 fillable form available at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf, preferably in advance of any substantive e-mail communication.  Since one may use an electronic signature with this particular form, Applicant is encouraged to file this form via the Office’s system for electronic i.e., the electronic filing system (EFS-Web).  Otherwise, a handwritten signature is required.
Examiner interviews are available via telephone, in-person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) form available at http://www.uspto.gov/interviewpractice, or Applicant may call Examiner, if preferable.  Applicant can access a general list of patent application forms at either https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012  (applications filed on or after September 16, 2012) or https://www.uspto.gov/patent/forms/forms  (applications filed before September 16, 2012). 
If attempts to reach the Examiner are unsuccessful, Applicant may reach Examiner’s supervisor, Bobby Ramdhanie at 571-270-3240.  The central fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HAYDEN BREWSTER/